Name: 2009/423/EC: Commission Decision of 26 May 2009 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Germany (notified under document number C(2009) 3965) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  trade policy;  Europe;  means of agricultural production
 Date Published: 2009-06-04

 4.6.2009 EN Official Journal of the European Union L 138/5 COMMISSION DECISION of 26 May 2009 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Germany (notified under document number C(2009) 3965) (Text with EEA relevance) (2009/423/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2) and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures concerning classical swine fever in the Member States or regions thereof set out in the Annex to that Decision. (2) Germany has informed the Commission about the recent developments with regard to that disease in feral pigs in certain areas of the federal state Rhineland-Palatinate. (3) New cases of classical swine fever in feral pigs in the south of Rhineland-Palatinate have been reported. Accordingly, that area should be added to the list in the Annex to Decision 2008/855/EC and the measures provided for in that Decision should apply to it. (4) For the sake of transparency of Community legislation, the entire part of the list set out in the Annex to Decision 2008/855/EC which concerns Germany should be replaced by the text in the Annex to this Decision. (5) Decision 2008/855/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 2008/855/EC, point 1 of Part I is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19. ANNEX 1. Germany A. In the federal state Rhineland-Palatinate: (a) in the Kreis Ahrweiler: the municipalities Adenau and Altenahr; (b) in the Landkreis Vulkaneifel: in the municipality Obere Kyll the localities Birgel, Esch, Feusdorf and JÃ ¼nkerath, in the municipality Hillesheim the localities Berndorf, Dohm-Lammersdorf, Hillesheim, Kerpen, Nohn, Oberehe-Stroheich, Ã xheim, Walsdorf and Wiesbaum, in the municipality Daun the locality Dreis-BrÃ ¼ck, in the municipality Kelberg the localities Beinhausen, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Neichen, Nitz, Reimerath and Welcherath. (c) the Kreise Altenkirchen and Neuwied. (d) in the Kreis Westerwald: the municipalities Bad Marienberg, Hachenburg, Ransbach-Baumbach, Rennerod, Selters, Wallmerod and Westerburg, the municipality HÃ ¶hr-Grenzhausen north of the motorway A48, the municipality Montabaur north of the motorway A3 and the municipality Wirges north of the motorways A48 and A3. (e) in the Landkreis SÃ ¼dwestpfalz the municipalities Thaleischweiler-FrÃ ¶schen, Waldfischbach-Burgalben and Wallhalben. (f) in the Kreis Kaiserslautern the municipalities BruchmÃ ¼hlbach-Miesau in the south of the motorway A6, Kaiserslautern-SÃ ¼d and Landstuhl. (g) the city of Kaiserslautern in the south of the motorway A6. B. In the federal state North Rhine-Westfalia: (a) in the Kreis Euskirchen: the city Bad MÃ ¼nstereifel, in the city of Mechernich the localities Antweiler, Harzheim, Holzheim, Lessenich, RiÃ dorf, Wachendorf and Weiler am Berge, in the city of Euskirchen the localities of Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim and Stotzheim, in the municipality of Nettersheim the localities Bouderath, Buir, Engelgau, Frohngau, HolzmÃ ¼hlheim, Pesch, Tondorf und Roderath, in the municipality Dahlem the locality Dahlem and the municipality Blankenheim, except the locality Blankenheimer Wald. (b) in the Rhein-Sieg-Kreis: in the city of Meckenheim the localities Ersdorf and Altendorf, in the city of Rheinbach the localities Oberdrees, Niederdrees, Wormersdorf, Todenfeld, Hilberath, Merzbach, Irlenbusch, Queckenberg, Kleinschlehbach, GroÃ schlehbach, Loch, Berscheidt, Eichen and Kurtenberg, in the municipality of Swisttal the localities Miel and Odendorf,. the cities Bad Honnef, KÃ ¶nigswinter, Hennef (Sieg), Sankt Augustin, Niederkassel, Troisdorf, Siegburg and Lohmar and the municipalities Neunkirchen-Seelscheid, Eitorf, Ruppichteroth, Windeck and Much. (c) in the Kreis Siegen-Wittgenstein in the municipality Kreuztal the localities Krombach, Eichen, Fellinghausen, Osthelden, Junkernhees and Mittelhees, in the city Siegen the localities Sohlbach, DillnhÃ ¼tten, Geisweid, Birlenbach, Trupbach, Seelbach, Achenbach, Lindenberg, Rosterberg, RÃ ¶dgen, Obersdorf, Eisern and Eiserfeld, the municipalities Freudenberg, Neunkirchen and Burbach, in the municipality Wilnsdorf the localities Rinsdorf and Wilden. (d) in the Kreis Olpe in the city Drolshagen the localities Drolshagen, LÃ ¼despert, Schlade, HÃ ¼tzemert, Feldmannshof, Gipperich, Benolpe, Wormberg, Gelsingen, Husten, Halbhusten, Iseringhausen, Brachtpe, Berlinghausen, Eichen, Heiderhof, Forth and Buchhagen, in the city of Olpe the localities Olpe, Rhode, SaÃ micke, Dahl, Friedrichsthal, Thieringhausen, GÃ ¼nsen, Altenkleusheim, Rhonard, Stachelau, LÃ ¼tringhausen and RÃ ¼blinghausen, the municipality Wenden. (e) in the MÃ ¤rkische Kreis the cities Halver, Kierspe and Meinerzhagen. (f) in the city Remscheid the localities Halle, Lusebusch, Hackenberg, DÃ ¶rper HÃ ¶he, Niederlangenbach, Durchsholz, Nagelsberg, Kleebach, Niederfeldbach, Endringhausen, Lennep, Westerholt, Grenzwall, Birgden, Schneppendahl, Oberfeldbach, Hasenberg, LÃ ¼dorf, Engelsburg, Forsten, Oberlangenbach, Niederlangenbach, Karlsruhe, Sonnenschein, Buchholzen, Bornefeld and Bergisch Born. (g) in the cities KÃ ¶ln and Bonn the municipalities on the right side of the river Rhine. (h) the city Leverkusen. (i) the Rheinisch-Bergische Kreis. (j) the Oberbergische Kreis.